FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID ZEPEDA-RUIZ,                               No. 12-70680

               Petitioner,                       Agency No. A075-759-000

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       David Zepeda-Ruiz, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of

discretion the BIA’s denial of the motion to reopen, Granados-Oseguera v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008) (per curiam), we deny the petition

for review.

      The BIA did not abuse its discretion by denying Zepeda-Ruiz’s motion to

reopen due to his lack of prima facie eligibility for relief from removal because his

failure to depart the United States in accordance with his grant of voluntary

departure rendered him statutorily ineligible for cancellation of removal. See

8 U.S.C. § 1229c(d)(1); see also Granados-Oseguera, 546 F.3d at 1015 (“[Where

a] motion to reopen [i]s filed after the period for voluntary departure ha[s]

elapsed . . . , the BIA [i]s not simply correct to deny the motion; it [i]s compelled to

do so by the operation of 8 U.S.C. § 1229c(d)(1).”). Our case law forecloses

Zepeda-Ruiz’s contention that his claim of ineffective assistance of counsel

surmounts the voluntary-departure bar. See Granados-Oseguera, 546 F.3d at 1016

(“Even assuming . . . ineffective assistance of counsel, the statutory bars on relief

would nonetheless control . . . .”).

      Zepeda-Ruiz’s contentions regarding equitable tolling and continuous

physical presence fall beyond the scope of our review. See Andia v. Ashcroft,

359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam) (“In reviewing the decision of

the BIA, we consider only the grounds relied upon by that agency.”).

      PETITION FOR REVIEW DENIED.


                                           2                                     12-70680